  Case: 1:17-md-02804-DAP Doc #: 1315 Filed: 01/30/19 1 of 1. PageID #: 36419




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

                                            )   MDL 2804
 IN RE: NATIONAL PRESCRIPTION
                                            )
 OPIATE LITIGATION
                                            )   Case No. 1:17-md-2804
                                            )
 THIS DOCUMENT RELATES TO:
                                            )   Judge Dan Aaron Polster
                                            )
 Track One Cases
                                            )   MINTUES AND ORDER



      On January 30, 2019, the Court held an impromptu emergency telephonic hearing

regarding Purdue’s Emergency Motion to supplement Emergency Motion to Enjoin the

Massachusetts Attorney General’s Office from Violating the MDL Protective Order and This

Court’s December 20, 2018 Order. Doc. #: 1313. In attendance for the Massachusetts Attorney

General’s Office was Gillian Feiner and Sandy Alexander; for Purdue: Mark Cheffo, Timothy

Blank and Debra O’Gorman; for the PEC: Steve Skikos, Joe Rice, Jayne Conroy, and Pete

Weinberger; and Special Masters David Cohen and Cathy Yanni.

      For the reasons stated on the record, Purdue’s Emergency Motion to Enjoin the

Massachusetts Attorney General’s Office is DENIED.

             IT IS SO ORDERED.




                                             /s/ Dan Aaron Polster January 30, 2019
                                             DAN AARON POLSTER
                                             UNITED STATES DISTRICT JUDGE
